This case is in reality a contest between the natural parents of the child and a stranger for its custody, and is so considered and treated by the court. The ruling of the majority rests upon the theory that these parents had in fact abandoned the child and "sinned away their rights" to its care and custody. The parents insist what they did was meant as a temporary expedient to hide their shame, and it was their purpose to afterward repossess themselves of their child. The mother testified that what was done by the husband was over her protest. I am persuaded the youth of this couple should be considered in weighing their conduct. The mother was but 17, and the father 21. It is clear they were very anxious that the early birth after marriage of this child should not be known in their community, and to conceal it they added greatly to their sin; but much has been excused and condoned because of what more mature minds term the "folly of youth." All of the facts considered, I am not convinced these parents have forfeited their rights to their child, and therefore respectfully dissent. *Page 346